The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed April 28, 2022. Claims 1-3, 5-7, 9 and 10 are pending and are examined in the instant application.
	A certified English translation of Applicant’s foreign priority benefit Application No. CN201710880009.X has not been received. A certified English translation is not required. However, failure to meet all conditions under 35 USC 119(a-d) with regard to foreign priority documents may affect Applicant’s earliest priority benefit.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.
Claim Objections
2. 	Claims 1-3, 5-7, 9 and 10 are objected to because of the following: 
	In step 1(c), “in” should be inserted before “a solid medium”.
	In step 1(c), line 3, it is suggested “to a solid medium CM3” be amended to “in a second solid medium CM3” to prevent confusion between the two media CM3.
	In claim 1(c), it is suggested “sealing the solid medium CM3” be amended to “sealing the second solid medium CM3 with the calli”.
	 In claim 1(e), “in a CM5” should be amended to “to a medium CM5”.
	In claim 1(f), “medium” should be inserted before “CM4”.
	In claim 1(f), “in a CM6” should be amended to “to a medium CM6”.
	In claim 7, the three recitations of “CM1 medium” should be amended to “medium CM1”.	 
Dependent claims are included.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
3. 	Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, it is unclear whether “            
                ~
            
        ” means “to” or “about”. If Applicant intends the latter, the metes and bounds of “about” are unclear. It is suggested “            
                ~
            
         “ be amended to “-“ (hyphen) to indicate “to”. Applicant failed to address all “            
                ~
            
        ”.
	In claim 1(c) , it is unclear what is intended by “in turn”. It is unclear whether step (c) is an alternate for another step, or step (c) follows step (b). If Applicant intends the latter, it is suggested “in turn” be deleted.
	In claim 1(c), it is unclear how long the calli are in the first medium CM3 before being transferred to the second medium CM3. Applicant traverses that the recitation of “respectively” means the time in solid medium CM3 with different glyphosate content is 8-10 days. Applicant’s traversal is unpersuasive because it remains unclear whether it is 8-10 days for each of the first and second medium CM3 culturing, 8-10 days total for both media CM3 culturing, or 8-10 days for the second medium CM3 culturing and the time period for the first medium CM3 culturing is undisclosed. The recitation of “respectively” does not clarify this issue.
	Correction and/or clarification is required. 
Remarks
4. 	No claim is allowed. 
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663